Citation Nr: 0121707	
Decision Date: 08/28/01    Archive Date: 09/04/01	

DOCKET NO.  99-15 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation benefits for disability of the 
left eye under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
REMAND

The veteran served on active duty from January 1949 to 
January 1950 and from September 1950 to October 1953.

The veteran submitted a claim in May 1998 for compensation 
benefits for disability of the left eye under the provisions 
of 38 U.S.C.A. § 1151.  He contends that he had cataract 
surgery at a Department of Veterans Affairs (VA) facility in 
July 1997, that he developed cystoid macular edema due to the 
surgery, and that his visual acuity worsened as a result.  He 
contends that the cystoid macular edema and the diminished 
visual acuity were the result of the VA cataract surgery that 
occurred in July 1997.  The veteran maintains that he has 
additional disability as the result of the surgery, and that 
the additional disability was caused by VA negligence, error 
in judgment, or fault.

In July 1997, the veteran underwent an extracapsular cataract 
extraction with anterior chamber intraocular lens 
implantation in an attempt to improve the visual acuity in 
the left eye.  The surgery went well except for an initial 
zonular dehiscence.  After the surgery, the veteran's initial 
response was good.  However, soon thereafter, he began 
complaining of decreased visual acuity in the left eye.

A VA examination report in December 1998 indicated that the 
veteran had developed cystoid macular edema of the left eye 
sometime after his surgery, and that field of vision was 
somewhat restricted.  It is unclear whether the examiner had 
the benefit of reviewing all of the veteran's medical 
records.  On physical examination there was no active edema.  
The diagnosis was cataract extraction with anterior chamber 
lens implant, left eye, with history of cystoid macular 
edema.  The examiner expressed the opinion that the decrease 
in the vision in the left eye was due to chronic cystoid 
macular edema due to cataract surgery. 

At a hearing before the Board sitting at New Orleans, 
Louisiana, in May 2001, the veteran testified that he had 
filed a tort claim at the Regional Office (RO).  

Subsequently, in August 2001, the Board determined that, 
after the Regional Counsel at the RO had completed an 
investigation, the veteran's tort claim had been 
administratively denied in May 2001.  

For claims filed under 38 U.S.C.A. § 1151 after October 1, 
1997 compensation may be awarded for additional disability 
due to VA hospital care, medical or surgical treatment, or 
examination only if the proximate cause of the disability was 
carelessness, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
the care, treatment or examination.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, in effect, amends the 
law relating to the duty to assist.  There is now an expanded 
duty to assist, including the need to obtain pertinent 
records, the need for VA examinations, the need for notice to 
the veteran concerning searching for and obtaining records, 
and the need to inform the veteran what, if any, further 
evidence not previously provided, is necessary to 
substantiate a claim.  The law applies to all claims pending 
on the date of enactment.  There is also an expanded duty to 
obtain VA examinations.  

In this case, the VCAA would seem to require a remand to 
obtain additional information and to provide the veteran 
information about efforts to obtain such additional evidence.  
Specifically, the Board believes that all of the records 
relating to the veteran's tort claim filed with the Regional 
Counsel at the RO should be obtained prior to appellate 
review.  It is unclear what records the veteran filed 
pursuant to this tort claim, and what records may have been 
discovered by the RO.  Further, it is unclear whether the 
veteran knows that such records have not been provided to the 
Board.  Finally, in view of the opinion expressed by the 
examiner on the VA examination in December 1998, the Board 
believes that another VA examination should be scheduled.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should obtain and incorporate 
with the present claims file a copy of 
the investigative notes and all medical 
records relating to the veteran's tort 
claim filed with the Regional Counsel at 
the RO.  

2.  The RO should make arrangements for a 
special eye examination of the veteran to 
determine the nature and extent of the 
veteran's left eye disability.  All 
clinical tests which are deemed necessary 
should be conducted.  The claims file 
should be made available to the examiner 
prior to and during the examination of 
the veteran.  The examiner should review 
the veteran's medical records before, 
during, and after the July 1997 surgery.  
The examiner should express an opinion 
concerning whether the veteran developed 
additional disability of the left eye as 
the result of the July 1997 surgery.  If 
the examiner believes that additional 
disability resulted from the surgery, he 
should express an opinion concerning 
whether such event was reasonably or not 
reasonably foreseeable, and/or whether 
such additional disability may have been 
due to the carelessness, negligence, lack 
of proper skill, error in judgment, or 
some other fault on the part of VA 
personnel.  

3. Thereafter, the RO should again review 
the veteran's claim for compensation 
benefits for disability of the left eye 
pursuant to 38 U.S.C.A. § 1151.  If the 
claim is denied, the case should be 
processed in accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case.

The veteran need take no action unless and until he receives 
further notice.  The purpose of this REMAND is to procure 
clarifying data and to provide due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



